Citation Nr: 0119022	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  01-04 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
chronic obstructive pulmonary disease, claimed as secondary 
to mustard gas exposure.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bronchitis, claimed as secondary to mustard gas exposure.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder, claimed as secondary to mustard gas exposure.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
emphysema, claimed as secondary to mustard gas exposure.  

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
asthma, claimed as secondary to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1938 to June 
1941, June 1941 to January 1946 and from April 1951 to 
December 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 1998, the RO 
denied the claims of entitlement to service connection for 
chronic obstructive pulmonary disease, bronchitis, a skin 
condition, emphysema, and asthma claimed as secondary to 
mustard gas exposure.  

The Board notes the RO adjudicated the issues on appeal on 
the basis of an attempt to reopen the April 1998 decision, 
which the RO found to be a final decision.  A review of the 
record reveals, however, that after the RO promulgated the 
April 1998 decision, the veteran submitted a timely notice of 
disagreement in October 1998.  A statement of the case was 
mailed to the veteran in December 1998.  In June 2000, the 
veteran's representative submitted a statement which the 
Board has construed as a timely filed substantive appeal for 
the April 1998 decision.  The Board finds the veteran 
perfected an appeal of the April 1998 RO decision.  Thus the 
Board will adjudicate whether new and material evidence has 
been submitted subsequent to a July 30, 1997 Board decision 
which was the final prior decision of record.


FINDINGS OF FACT

1.  The Board denied service connection for chronic 
obstructive pulmonary disease, bronchitis, a skin condition, 
emphysema, and asthma claimed as secondary to mustard gas 
exposure in July 1997.

2.  The evidence received since the July 1997 Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.  

3.  The preponderance of the evidence demonstrates that the 
veteran did not receive full body mustard gas exposure while 
on active duty.  

4.  No competent evidence of record links chronic obstructive 
pulmonary disease, bronchitis, a skin condition, emphysema, 
and/or asthma to active duty in any way.  


CONCLUSIONS OF LAW

1.  Evidence received since the July 1997 Board decision 
denying service connection is new and material, and the 
veteran's claim for service connection for chronic 
obstructive pulmonary disease, bronchitis, a skin condition, 
emphysema, and asthma claimed as secondary to mustard gas 
exposure is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2000).  

2.  Chronic obstructive pulmonary disease, bronchitis, a skin 
condition, emphysema, and asthma were not incurred in or 
aggravated by active duty service, and may not be presumed to 
have been due to mustard gas exposure.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. §§  3.303, 3.316 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record at the time of the July 1997 
Board decision which denied service connection for chronic 
obstructive pulmonary disease, bronchitis, a skin condition, 
emphysema, and asthma as secondary to exposure to mustard gas 
is set out below.  

An extract from the Headquarters of Camp Blanding dated in 
April 26, 1943 reveals that the veteran was promoted to 
temporary staff sergeant at that time.  He was assigned to 
the "264th Sta Hosp." 

Review of the service medical records reveals that 
examination reports dated in January 1946, April 1949, March 
1951 and October 1953 did not include any references to 
complaints of or diagnosis of chronic obstructive pulmonary 
disease, bronchitis, a skin condition, emphysema, and/or 
asthma.  In December 1953, the veteran complained of dry 
scaling skin with flaking.  The problem was described as 
dermatitis.  Examination reports dated in April 1957 and June 
1961 did not include any references to pertinent 
abnormalities.  

A VA examination was conducted in August 1975.  The veteran 
complained at that time of having a chronic cough which had 
been present since 1965.  He also indicated that he 
experienced tightness in the chest, larynx and bronchial 
tubes.  Physical examination of the lungs revealed that they 
were clear to auscultation and percussion.  X-ray examination 
of the lungs was interpreted as revealing that both lung 
fields were clear of acute or active infiltration.  Physical 
examination of the skin revealed a long scar over the left 
hip which was the result of a hip replacement in 
approximately May 1974.  No organic disease was found at the 
time of the general medical examination.  

A private physician reported in August 1977 that he had been 
treating the veteran for several years.  At the time of a 
July 1977 examination, the veteran complained, in pertinent 
part, of a chronic cough.  Examination of the head, eyes, 
ears, nose and throat was negative with the exception of some 
sinus drainage.  Coarsened breath sounds were reported.  It 
was noted that the veteran had a chronic cough.  He reported 
that he had not smoked in over ten years.  A private X-ray 
examination of the chest conducted in August 1977 was 
interpreted as revealing a radiodensity in the right 
costocardiac angle which probably represented a small 
pericardial fat pad.  The study otherwise appeared to be 
within normal limits.  There were no essential changes when 
compared with an April 22, 1975 X-ray.  

In February 1995, the veteran submitted his claim of 
entitlement to service connection for bronchitis, and 
pulmonary emphysema claimed to be due to exposure to mustard 
gas.  

Private treatment records which were received in April 1995 
include impressions of chronic obstructive pulmonary disease 
and dermatitis.  

In June 1995, the U.S. Army Chemical and Biological Defense 
Command reported that it was unable to assist VA in 
researching the veteran's alleged exposure to mustard gas.  
It was noted that it appeared the veteran was describing his 
gas chamber training which was given during basic training 
and at other times during a soldiers military career and 
involved exposure to tear or chlorine gas.  It was noted that 
some installations used tents instead of small wooden 
buildings as temporary training chambers.  

The veteran submitted a statement dated in August 1995.  He 
reported that he was exposed to gas testing in approximately 
June 1942 or June 1943.  The testing did not occur during 
basic training but while he was assigned to the 264th Station 
Hospital at Camp Blanding, Florida, which he alleged was 
attached to the 30th division.  The gas testing was not 
conducted in a gas chamber.  The veteran alleged that he was 
informed the training was classified as a secret.  He 
indicated that approximately two platoons went through the 
testing at the same time as the veteran did.  

A lay statement received in January 1996 shows that one of 
the veteran's supervisors from the period 1974-1975 noted 
that the veteran had a nagging cough at that time.  

The veteran submitted an extract of the January/February 1995 
DAV (Disabled American Veterans) Magazine.  This article 
detailed a veteran's pursuit of a mustard gas claim.  It was 
noted that the veteran mentioned in the article was granted 
service connection based on exposure to mustard gas in early 
1943 when he was sent to Camp Blanding, Florida, as a member 
of the 30th Quartermaster Company with the 30th Infantry 
Division.  The veteran whose case is currently before the 
Board is not mentioned in the DAV article nor is the unit the 
veteran was assigned to mentioned.  

In a statement dated in December 1995, a private physician 
reported that he had been treating the veteran for 20 years 
for numerous ailments including chronic bronchitis.  

The transcript of a March 1996 RO hearing has been associated 
with the claims file.  The veteran testified that he was 
exposed to a mustard agent in gas form in a tent.  He alleged 
that he currently experienced asthma, a blood condition, and 
constant coughing.  He reported that he decided to make the 
best of his symptomatology and did not know anything about 
mustard gas testing until he read the DAV article.  He 
indicated that he first had problems with a chronic cough in 
May of 1961.  He reported that he had been having skin 
problems in the form of a rash that would sometimes leave 
scars.  He indicated that he had the rash a couple of times 
per month.  He alleged that he was sent to "special 
training" and a drop of liquid was put on his arm and then 
he was sent into a gas chamber.  He did not see many other 
members of his unit at the time of the testing.  He had a 
subsequent rash on his arm which went away after a few days.  
He reported that after the testing, he was not monitored by 
any medical personnel.  

On July 30, 1997, the Board determined that service 
connection was not warranted for chronic obstructive 
pulmonary disease, bronchitis, a skin condition, emphysema 
and asthma claimed as secondary to mustard gas exposure.  The 
Board held that there was no competent medical evidence of 
mustard gas exposure during service nor was there competent 
medical evidence linking chronic obstructive pulmonary 
disease, bronchitis, a skin condition, emphysema and asthma 
to exposure to mustard gas during active duty.  

The evidence added to the record subsequent to the Board's 
July 1997 decision is set out below.  

A lay statement dated in February 1998 has been received.  
The author reported that he did remember undergoing gas 
training in Camp Blanding in the May or June of 1943.  The 
author noted that a tent was set up that he was directed to 
walk through wearing a gas mask.  

Duplicate copies of the Disabled American Veterans magazine 
article were submitted.  

VA outpatient treatment records dated in 1999 and 2000 reveal 
complaints of and treatment for a chronic cough.  Diffuse 
xerosis and hyperkeratosis were also noted.  In March 1999, 
it was noted that the veteran had not smoked in thirty years.  
He was complaining of a chronic cough which had been present 
for 25-30 years.  In October 1999, it was reported that the 
veteran had had a chronic cough for more than thirty years.  
The assessment was chronic cough: may have chronic 
aspiration/cough secondary to dysphagia.  A chest X-ray was 
unremarkable.  Spirometry testing conducted in July 2000 was 
interpreted as revealing no evidence of restrictive disease.  
Minimal reduction in the FEV-1/FVC was consistent with likely 
mild obstruction.  

An April 2000 statement from a private physician includes the 
notation that the veteran had been treated for pulmonary 
problems and bronchitis on at least three occasions between 
1995 and 1998.  

In September 2000, the veteran submitted a copy of a Health 
Insurance Claim Form dated in August 1985.  It was indicated 
on the form that the veteran had been treated, in part for 
bronchitis.  

Private treatment records dated from 1987 to 1992 were 
submitted in September 2000.  The records evidence 
intermittent complaints of bronchitis.  

A copy of treatises titled "Relationship of Nasal Disease 
and Sinusitis to Bronchial Asthma" and "Chronic 
Bronchitis" were submitted.  The treatises do not mention 
the veteran.  

In October 2000, the veteran reported that he first noted 
problems with coughing in 1961.  He reported that he did not 
smoke.  He indicated that during the alleged gas testing, he 
was not issued any protective clothing.  

In July 2001, a communication from VA Compensation and 
Pension Service was received at the Board indicating that the 
veteran's name did not appear on the official list of persons 
who participated in mustard gas testing between August 1943 
and October 1945.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In Hickson v. West, 12 Vet. App. 247 (1999), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") concluded that in order to prevail on the 
issue of service connection on the merits, "there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)."  
Hickson at 253.  

Pursuant to 38 C.F.R. § 3.316 (2000), service connection may 
be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service, the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service, the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service, the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (2000).

In cases involving exposure to vesicant agents under 38 
C.F.R. § 3.316 "whether or not the veteran meets the 
requirements of this regulation [38 C.F.R. § 3.316], 
including whether or not the veteran was actually exposed to 
the specified vesicant agents, is a question of fact for the 
Board to determine after full development of the facts.  The 
Board, therefore, must consider the credibility of the 
veteran's testimony in light of all the evidence in the file. 
. . .  Thus, under this regulation, the Board is charged with 
the very difficult task of ascertaining what transpired more 
than fifty years ago with very little evidence to consider."  
Pearlman v. West, 11 Vet. App. 443, 447 (1998).

The Court further indicated that, under 38 C.F.R. § 3.316, 
the initial burden of submitting a claim was relaxed for 
veterans who subsequently developed conditions specified by 
the regulation, to the extent that the regulation did not 
require evidence of a medical nexus for those conditions, but 
rather a nexus was presumed if the other conditions required 
by the regulation were met.  Pearlman, 11 Vet. App. at 446.  
The Court specified that "the veteran is relieved of his 
burden of providing medical evidence of a nexus between the 
current disability and the in-service exposure.  Rather, 
service connection is granted if the appellant has 
experienced: 
(1) full body exposure, (2) to the specified vesicant agent, 
(3) during active military service, and (4) has subsequently 
developed the specified conditions," subject to the 
regulatory exceptions in 38 C.F.R. § 3.316(b).  Id.

It should be pointed out that although specific conditions 
are listed in 38 C.F.R. § 3.316, a veteran is not precluded 
from establishing direct-incurrence service connection for a 
disability due to exposure to noxious gases, such as mustard 
gas, with proof of actual causation.  Whether a disease or 
disability is the result of exposure to noxious gases, such 
as mustard gas, is a medical matter, and therefore competent 
medical evidence is required.  

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(a)).

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  The assistance to be provided by the Secretary 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).

The Veterans Benefits Administration (VBA) has found that the 
new notice provisions of the Veterans Claims Assistance Act 
of 2000 apply to attempts to reopen claims.  VA must notify 
the claimant of any information or evidence not previously 
provided to VA that is necessary to substantiate the claim.  
VBA Fast Letter 01-02 (Jan. 9, 2001).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.102, 4.3 (2000).

Preliminary Matters

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case and 
correspondence issued during the pendency of the appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims as well as the laws and regulations 
pertaining to reopening previously denied claims.  The 
service medical records were obtained.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  There is no indication in the 
claims file showing the RO contacted VA Compensation and 
Pension Service to determine if the veteran was listed as a 
participant in mustard gas testing as required under VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.18.  The 
attorney for the Board, however, contacted VA Compensation 
and Pension Service in July 2000 and was informed that the 
veteran was not included on a list of persons who 
participated in mustard gas testing.  

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
chronic obstructive pulmonary disease, bronchitis, a skin 
condition, emphysema, and asthma claimed as
 secondary to mustard gas exposure.

Analysis

The Board finds that new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for chronic obstructive pulmonary disease, 
bronchitis, a skin condition, emphysema, and asthma claimed 
as secondary to mustard gas exposure.  The claim was denied 
by Board in July 1997, in part, because it was determined 
that there was no competent evidence of mustard gas exposure.  
The evidence submitted subsequent to the July 1997 decision 
consists of VA medical records, a statement from a private 
physician, private treatment records, copies of treatises and 
a lay statement. 

The private medical records and VA clinical records reveal 
treatment for respiratory and skin disorders.  The records do 
not include a medical opinion relating any disorder to 
service, either on a direct basis or as secondary to mustard 
gas exposure.  The Court has held that additional evidence, 
which consists merely of records of post-service treatment 
that do not indicate in any way that a condition is service-
connected, is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993). 

The treatises submitted by the veteran are new but not 
material.  They do not indicate in any way that the veteran 
was exposed to mustard gas testing during active duty or that 
he has a disorder which was linked to active duty in any way.  
The veteran's health history is not mentioned in the 
treatises at all.  

The Board finds that the February 1998 lay statement is both 
new and material evidence.  The author reported that he had 
served with the veteran at Camp Blanding during World War II 
and indicated that he remembered being subjected to gas 
training while stationed at Camp Blanding.  For the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

This statement provides some evidence that the veteran might 
have been exposed to some sort of gas testing while stationed 
at Camp Blanding during World War II.  This evidence bears 
directly and substantially upon the specific matter under 
consideration; is neither cumulative nor redundant; and by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

Entitlement to service connection for chronic obstructive 
pulmonary
 disease, bronchitis, a skin condition, emphysema, and asthma
 claimed as secondary to mustard gas exposure.  

Analysis

The veteran is claiming that he currently experiences chronic 
obstructive pulmonary disease, bronchitis, a skin condition, 
emphysema, and asthma allegedly as a result of exposure to 
mustard gas during active duty.  The Board notes that chronic 
obstructive pulmonary disease, bronchitis, emphysema, and 
asthma are included in the list of diseases which allow for a 
grant of presumptive service connection if it is determined 
that the veteran had full body exposure to mustard gas.  
Thus, the issues on appeal turn on the question of whether or 
not the veteran had full bodied exposure to mustard gas (or 
Lewisite) during active duty.  If it is determined by the 
Board that the veteran had such full bodied exposure, service 
connection is warranted.  

The Board finds, however, that service connection is not 
warranted for chronic obstructive pulmonary disease, 
bronchitis, a skin condition, emphysema, and asthma claimed 
as secondary to mustard gas exposure.  The veteran has argued 
that the Disabled American Veterans article should be proof 
of his exposure to full body mustard gas testing at Camp 
Blanding.  While the evidence of record demonstrates that the 
veteran was indeed stationed at Camp Blanding, he was serving 
with the 264th Station Hospital at that time.  The Disabled 
American Veterans article shows that the veteran subject to 
the mustard gas testing was assigned to the 30th 
Quartermaster Company with the 30th Infantry Division at the 
time of the testing.  There is no competent evidence of 
record demonstrating that any member of the 264th Station 
Hospital in general, or the veteran in particular, was 
exposed to mustard gas while stationed at Camp Blanding.  

As noted above, the veteran has submitted a lay statement 
from a fellow serviceman who reported that he was subjected 
to gas training while stationed with the veteran at Camp 
Blanding during World War II.  The Board notes, however, that 
this evidence does not demonstrate that the author and the 
veteran were subjected to mustard gas testing.  There is no 
indication that the author had any specialized training in 
the identification of chemical warfare agents and could 
accurately identify the gas he was subjected to.  The Board 
finds that while the author is competent to report that he 
was subjected to some type of gas training while stationed 
with the veteran at Camp Blanding, the author is not 
competent to report that he was subjected to mustard gas at 
that time.  The Board further notes that even if it was 
conceded that the author of the lay statement was subjected 
to mustard gas testing, there is no competent evidence of 
record showing that the veteran was also subjected to mustard 
gas testing.  The author of the lay statement does not report 
on the veteran's experiences at all.  

The veteran is not included on the list maintained by VA of 
people who were exposed to mustard gas testing between 1943 
and 1945 and the U.S. Army Chemical and Biological Defense 
Command has opined that what the veteran was actually 
describing was tear gas or chlorine gas training.  

The only evidence of record which tends to show that the 
veteran was personally subjected to mustard gas testing while 
stationed at Camp Blanding during World War II is the 
veteran's own allegations and testimony.  There is no 
indication that the veteran received specialized training in 
chemical warfare agents.  The Board finds the veteran is not 
competent to identify the type of gas that he was exposed to 
while on active duty.  The Board further notes that the 
veteran has not reported that he was informed at the time of 
the testing what type of gas he was subjected to but is, 
admittedly, basing his claim on his symptomatology and the 
Disabled American Veterans article he read prior to 
submitting his claim.  

Based on the above, the Board finds there is no credible 
evidence of record demonstrating that the veteran was exposed 
to mustard gas testing during active duty.  As such, service 
connection is not warranted based upon the presumptions 
included in § 3.316.  

There is also no competent evidence of record linking any of 
the disorders claimed on appeal to active duty on a direct 
basis.  No medical opinion has been associated with the 
claims file from a health care professional demonstrating 
that the veteran currently has chronic obstructive pulmonary 
disease, bronchitis, a skin condition, emphysema, and/or 
asthma which was incurred in, or aggravated by active duty.  

Based on the above, the Board finds the preponderance of the 
evidence is against the claims of entitlement to service 
connection for chronic obstructive pulmonary disease, 
bronchitis, a skin condition, emphysema, and asthma.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt is not applicable.  


ORDER


New and material evidence having been submitted at this time, 
the claims of entitlement to service connection for chronic 
obstructive pulmonary disease, bronchitis, a skin condition, 
emphysema, and asthma have been reopened.  

Entitlement to service connection for chronic obstructive 
pulmonary disease, bronchitis, a skin condition, emphysema, 
and asthma is denied.  



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

